IN THE SUPREME COURT OF THE STATE OF DELAWARE

 KEVIN EPPERSON,                        §
                                        §
       Defendant Below-                 §   No. 573, 2014
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware,
 STATE OF DELAWARE,                     §   in and for New Castle County
                                        §   Cr. ID 9408009291
       Plaintiff Below-                 §
       Appellee.                        §

                             Submitted: October 14, 2014
                              Decided: November 17, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices.

                                  ORDER

      This 17th day of November 2014, upon consideration of the

appellant’s request for leave to file an appeal from the Superior Court’s

denial of his twentieth motion for postconviction relief and his response to

the Court’s rule to show cause why the appeal should not be dismissed, it

appears to the Court that:

      (1)    The appellant, Kevin Epperson, was convicted by a Superior

Court jury in 1996 of Kidnapping in the First Degree and Unlawful Sexual

Contact in the First Degree. He was sentenced as a habitual offender to

serve fifty-two years in prison followed by a period of probation. His

convictions and sentence were affirmed on direct appeal.
      (2)    In 2006, following his appeal from the Superior Court’s denial

of his eighth postconviction motion, this Court noted that Epperson’s

repetitive filings were frivolous and constituted an abuse of the judicial

process. We, therefore, enjoined Epperson from filing any future claims in

this Court without first obtaining leave of the Court and filing a motion to

proceed in forma pauperis in compliance with 10 Del. C. § 8803.

      (3)    Epperson filed his current request seeking leave to appeal from

the Superior Court’s denial of his twentieth postconviction motion.

Epperson contends that his twentieth petition, which challenged the legality

of the indictment against him, raises a constitutional issue that has never

been addressed before by any court and is not procedurally barred.

      (4)    Having conducted a preliminary review of Epperson’s appeal

from the Superior Court’s August 21, 2014 order, we conclude that his

appeal is not approved for filing. This is Epperson’s twentieth Rule 61

petition. We have now invested considerable time detailing our reasons why

his previous petitions were procedurally barred. We will not continue to

invest scarce judicial resources to address his untimely and repetitive claims.

We encourage Epperson to be mindful of Rule 61(j) before filing any further

frivolous petitions in the Superior Court.




                                       2
     NOW, THEREFORE, IT IS ORDERED that the Epperson’s appeal

papers are STRICKEN and this matter is SUMMARILY DISMISSED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                                      Justice




                               3